         Case 1:19-cr-00812-PAE Document 29 Filed 02/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      19 Cr. 812 (PAE)
                       -v-
                                                                             ORDER
 CARLOS GARCIA,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from Carlos Garcia. The Court is glad to hear

that Mr. Garcia was able to access the care he needed and wishes him well.

       SO ORDERED.

                                                         PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: February 18, 2021
       New York, New York
       Case 1:19-cr-00812-PAE Document 29 Filed 02/18/21 Page 2 of 3
19-CR-812         D&F
Case 1:19-cr-00812-PAE Document 29 Filed 02/18/21 Page 3 of 3
